                                                      Entered on Docket
                                                      June 05, 2020
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA



 1
                                                         The following constitutes the order of the Court.
 2
                                                         Signed: June 5, 2020
 3

 4

 5

 6                                                    ______________________________________________
                                                      Roger L. Efremsky
 7                            UNITED STATES           U.S. Bankruptcy
                                                   BANKRUPTCY         Judge
                                                                    COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8

 9
     In re:
10
     Clifford Michael Gordley,                          Case No.: 20-10107-RLE
11
     aka Tsoai M Gordley, and
12
     Aliza Alida Gordley,                               Chapter: 7
13
     fka Aliza Gomes,
14

15   Debtors.
16
       ORDER VACATING DISCHARGE AND FINAL DECREE AND REOPENING CASE
17

18            On 5/19/2020, the Clerk’s Office inadvertently entered the Discharge of Debtor and Final

19   Decree and closed the above captioned case prematurely prior to the deadline for filing
20
     objections to discharge, as extended pursuant to Second Amended General Order 40.
21
              In light of the foregoing, and good cause appearing, IT IS ORDERED that the Discharge
22
     of Debtor and Final Decree in the above captioned case is hereby vacated, and the case is
23

24   reopened.
25

26
                                          **END OF ORDER**
27

28




     Case: 20-10107       Doc# 15     Filed: 06/05/20    Entered: 06/05/20 14:53:38        Page 1 of 2
 1

 2                                 COURT SERVICE LIST
 3

 4   All Recipients
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 20-10107   Doc# 15   Filed: 06/05/20   Entered: 06/05/20 14:53:38   Page 2 of 2
